Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/20/2020 has been entered.
New claims 23-36 are pending.
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. Applicant argues the art fails to teach the limitations of new claim 23 of separating a vapor and liquid fraction, contacting the vapor fraction in a fixed bed hydroprocessing reactor, fractionating the effluent, fractionating the liquid and contacting the vacuum residue phase in a second ebullated bed and then fractionating the effluent.
Applicant’s arguments with respect to the claim(s) have been considered and are addressed in the rejection below. US 20130105359 teaches subjecting DAO to separation of vapor and liquid and further hydroprocessing each separately. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 23-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 35, and 36 recite the limitation "fractionating the liquid stream from the fixed bed hydroprocessing reactor” however a liquid stream is not separated from the fixed bed hydroprocessing reactor. There is insufficient antecedent basis for this limitation in the claim.  Similarly, claims 24-34 which depend from claim 23 are rejected.
A liquid stream is separated from the fixed bed residue hydrodesulphurization unit produces a liquid stream. For purposes of examination below, it is assumed the liquid stream is from the hydrodesulphurization unit and not hydroprocessing unit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23, 28, 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colyar (US 2006/0118463) in view of Higashi (US 5,779,992) and Noh (US 2013/0105359).
With respect to claim 23 and 28, Colyar teaches a process comprising: 
Colyar teaches solvent deasphalting the residue feed to produce a deasphalted oil fraction and an asphaltene fraction (abstract; figure; 0004; 0024-0026). Colyar teaches wherein the solvent used in the solvent deasphalting is a light hydrocarbon containing from 3 to 7 carbon atoms (0035-0037). Each fraction is further processed in a tailored train (figures; 0024; throughout).
With regard to treatment of the asphalt fraction, Colyar teaches further treating the asphalt fraction using ebullated-bed hydroprocessing. Specifically, Colyar teaches feeding and contacting the asphaltene fraction as produced in the solvent deasphalting unit with hydrogen and a hydroconversion catalyst in an ebullated bed hydroconversion reactor system (abstract; figure; 0027; 0065; 0071); recovering and separating the effluent from the first ebullated bed hydroconversion reactor system to recover a liquid product and a gaseous product (Figure; 0065); and fractionating the liquid product in a downstream product fractionator to obtain naphtha, diesel, and vacuum gas oil streams (0070). The fractionation would also recover an unconverted stream containing the 
Colyar teaches contacting the deasphalted oil fraction and hydrogen with a second catalyst in a fixed-bed hydrotreater/hydrocracker or in an ebullated-bed T-Star unit (0021; 0024; 0031) in a single or series of reactors optionally designed for removing sulfur and other contaminants (0043-0047), i.e. a fixed bed residue hydrodesulphurization unit. The effluent is recovered and separated into effluent including comprising gasoline, jet fuel, diesel, and an unconverted fraction (0043-0044; 0050). The embodiment using a series of reactors may include interstage separation (0047). Ebullated-bed units also provide both hydrotreating and hydrocracking (0056). Hydrocracking is used to denote sulfur reduction and conversion to middle distillates (0045) and fixed-bed hydrocracking specifically can be operated in a way to provide (i) FCC feed pretreating and mild hydrocracking, or (ii) hydrorefining to produce base oil after dewaxing, or (iii) “conventional fixed-bed high pressure hydrocracking to produce middle distillates”, or (iv) production of middle distillates and base oil after dewaxing (0046). In the embodiment utilizing two stages with interstage separation, the process includes hydrotreating for at least sulfur and nitrogen removal, separation of the effluent into at least a first portion, and sending the first portion of the effluent to a hydrocracking reactor (0047 – “two-stage configuration with a separation step between the first and second stages”). The effluent from the hydrocracking reactor includes, e.g. middle distillates (0046) such as naphtha, jet fuel and diesel (0044), stream for producing base oil and/or unconverted fraction that may be subject to further treatment (0044, 0046). In order to isolate these fractions, fractionation is utilized (see 0044, 0046, and 0055 - "a portion of the heavy fraction of the hydrotreated feed after fractionation"). A portion of the hydrotreated and hydrocracked 
Colyar teaches processing the deasphalted oil fraction using a series of fixed-bed or ebullated-bed hydrotreating/hydrocracking units. Colyar teaches wherein this processing may occur in two stages. The first stage hydrotreating stages is designed to reduce contaminant level such as sulfur, nitrogen, and/or metals and to increase hydrogen content (0038; 0047). The second stage is hydrocracking for production of middle distillates as well as additional contaminant removal. While Colyar teaches each individually, Colyar is silent regarding the use of a combination of fixed-bed hydrotreating with ebullated-bed hydrocracking. Specifically Colyar is silent regarding the claimed limitations of contacting a vapor portion of the hydrodesulfurized effluent in a fixed bed unit and a liquid portion with a third catalyst in a second ebullated bed hydrocracking reactor system, fractionating each of the effluents to recover the select product streams. 
Higashi teaches a process for hydrotreating heavy oil fractions using a combination of fixed- and suspended-bed reactors (abstract; figure 1; throughout). The suspended-bed reactor includes ebullated-bed type (col. 5, lines 50-52; claim 5). Higashi teaches treating heavy oil feeds containing metals, preferably feeds having 80% boiling point higher than 343°C (about 649°F) and containing metals in an amount of 30 ppm or greater (col. 4, lines 24-38). Higashi teaches wherein the feedstock first is passed through one or more fixed-bed hydrotreating reactors having hydrotreating catalyst operating under mild conditions to remove impurities having high reactivity with hydrogen such as sulfur and metals (col. 3, lines 4-16; col. 4, lines 32-38; figures 1,5, and 6). The effluent from the one or more fixed-bed reactors is passed to one or more ebullated-bed reactors operating under more severe conditions for further hydrotreating to remove low reactivity impurities (col. 3, lines 4-10, 16-19, and 35-58) and hydrocracking (col. 6, lines 59-63; col. 7, lines 14-49). By using a combination of fixed-bed reactor(s) upstream of ebullated-bed reactor(s), desired conversion is achieved while minimizing product degradation, minimizing coking, plugging, increasing run time, and other drawbacks associated with using only fixed-bed reactors (col. 1, lines 22-63), only ebullated-bed reactors (col. 1, line 64 to col. 2, line 10), or ebullated-bed reactors upstream of fixed-bed reactors (col. 2, lines 11 -39) (see also col. 2, lines 40-60; col. 4, lines 39-50; col. 6, lines 21 -45; col. 16, line 61 to col. 17, line 10). 
Colyar provides the composition for two DAO fractions: 

975 °F content
CCR
Metals
Sulfur
Nitrogen
C5 DAO
90%
10%*
100 ppm
4.2%
0.42%

90%
6.4%
37 ppm
4% 
3000 ppm**

* 10% falls within the claimed range of about less than 10%. 
**Table at par. 0080 reads 3000 wt. % N. It is assumed that this is ppm. 
Both DAO feeds fall within the defined feed of Higashi.

In each case, the fractions fall within the boiling point and metal range of the preferred feed for Higashi. While not necessary to meet the current claim limitations, even where the DAO produced in Colyar where slightly lighter or of reduced metals content, the process of hydrotreating in fixed-bed upstream of ebullated-bed hydrocracking or further hydrotreating would still operate to effectively treat the lighter and/or reduced metals fractions.
Thus, Colyar teaches deasphalting a residue and treating the DAO in fixed or ebullated bed reactors for the purpose of hydrotreating to remove metals, sulfur, nitrogen, and for hydrocracking. Higashi teaches processing heavy oil fractions, preferably those having 80% boiling above 649F and metals content greater than 30 ppm and other impurities using fixed-bed hydrotreating followed by ebullated-bed hydrotreating/hydrocracking. The DAO feed examples of Colyar boiling and have metals content within the range of Higashi. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the combination of fixed and ebullated-bed reactors as taught in Higashi for treating the deasphalted oil in the process of Colyar because Colyar for the benefit of achieving the desired conversion while minimizing product degradation, coking, and plugging. 
Further, Noh teaches separation of deasphalted oil into a light deasphalted oil and a heavy liquid fraction. The light fractions is treated in a fixed bed hydrotreating process and fractionated to obtain diesel or other light oil products (figures 1 & 2). The heavy is subject to further processing in a separate train (figures 1 & 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to isolate a light fraction from the deasphalted oil as taught in Noh prior to further processing in the downstream reactor of Higashi to prevent overcracking of the light deasphalted oil fraction in the downstream ebullated bed of Higashi.
With respect to claims 7, Colyar teaches separating the effluent from the asphalt hydroconversion reactor by fractionation (0070) and separating the deasphalted oil hydrotreating/hydrocracking reactors by fractionation (0053; 0044), but is silent regarding the use of a common fractionation unit.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use a common fractionation column to distill the effluents from hydroconversion of the vacuum residue asphalt and deasphalted oil to obtain expected results of recovering single set of distillate, heavy, and residual product streams and while minimizing the number of separation trains and associated capital cost.

With respect to claim 29, Colyar teaches wherein process is capable of an overall residue conversion in the ebullated bed first hydroconversion reactor for treating the asphaltene stream is 60-80 % and asphaltene conversion is in the range of 50-70% for an overall residue conversion in the range of 80-90 wt. % (abstract). The overall conversion excludes any treatment of the deasphalted oil fraction (abstract). The deasphalted oil may be hydrocracked to achieve 10 to 100% conversion.  In one specific example, the residue conversion in the ebullated bed is 69 wt. % (0084), which falls within the claimed range of 40 to 75 wt. %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Colyar is silent regarding a sulfur removal of 40-80 wt. %, a metals removal from 60-85 wt. % and CCR removal from 30-65 wt. %
However, the asphalt ebullated-bed reactors of Colyar (0072, Table 2, claim 4) operate under conditions overlapping, encompassing or falling within those defined in the instant specification (0018-0019). 

Instant Specification
(0018-0019)
Colyar
(0072, Table 2, claim 4)

380-450 C
700-850°F
(about 371-454°C)
H2 Partial Pressure
70-170 bara
500-3,500 psig 
(about 35-240 bara)
LHSV
0.2-2 1/h
0.1-1 1/h


Thus, because Colyar teaches treating the same asphalt fractions in the same ebullated-bed hydroconversion reactors operating under the same (overlapping) conditions to achieve the same (overlapping) conversion, it is expected that the same sulfur, metal and OCR removal would also be achieved in the process of Colyar. Additionally, it would have been obvious to select the number of catalyst beds or reactors, the type of catalyst, and reaction conditions within the disclosure of Colyar (Table 1 under 0071; Table 2; 0064-0073) to achieve the desired product quality.

With respect to claim 30, Colyar teaches wherein hydrocracking of DAO allows conversion of the feed to products above 5% and preferably between 10 and 100 wt. % (0046). Colyar teaches hydrocracking may include two stages of hydrotreating followed by hydrocracking (0047). Thus, it is expected that when the deasphalted oil is subject to hydrotreating and hydrocracking of Colyar the same conversion would be possible, which encompasses the claimed range of from 75 to 95 wt. %.

Claims 24-27 and 31-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colyar (US 2006/0118463) in view of Higashi (US 5,779,992) as applied to claims 23 and 28-30 above, further in view of Morel (US 6,447,671).
With respect to claims 24-25 and 35-36, Colyar and Higashi teach the limitations of claims 23, 28-30 as discussed above and applied here. Colyar is silent regarding mixing the asphalt fraction with a diluent prior to contacting the asphalt ebullated-bed hydroconversion reactor or and does not expressly teach wherein one or more of the fractions produced when fractionating the effluent from the DAO reactors and asphalt reactors is a vacuum residue.
However, Morel teaches a process with overlapping steps to Colyar, including ebullated bed hydrocracking of an asphalt stream obtained from deasphalting atmospheric or vacuum residues in ebullated bed reactors (col. 1, lines 30-56), i.e. subjecting vacuum residue to solvent deasphalting, subjecting the asphalt fraction to ebullated bed hydrocracking. Morel teaches that the asphalt may be treated alone or may be mixed with a diluent such as light cycle oil, heavy cycle oil, decanted oil, or gas oil fractions such as vacuum gas oil (col. 1, lines 30-56). Morel (col. 4, lines 44-55) operates under overlapping conditions to those of Colyar (Table 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to mix the asphalt stream in the process of Colyar with a diluent as taught in Morel prior to contacting in the ebullated-bed reactor to do no more than obtain the predictable results of increasing the effluent produced by simultaneous hydroconversion of the asphalt and additional feed as known in the art.
It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art

With respect to claims 26-27, Colyar teaches stripping the hydroconverted effluent from the asphalt reaction train in a steam stripper to obtain an overheads and a heavy bottoms stream and then fractionating the bottoms stream to obtain final products fractions including naphtha, diesel, and vacuum gas oil (Figure 1; 0067-0069). 
Morel teaches a process for treating heavy hydrocarbon streams including deasphalted oils or asphalts obtained from deasphalting atmospheric or vacuum residues, optionally mixed with light cycle oil, heavy cycle oil, decanted oil, and gas oil fractions such as vacuum gas oil (col. 1, lines 30-56) to convert the heavy hydrocarbon feed into lighter fractions and produce good quality products with low sulfur content (col. 1, lines 25-29 and 57-60). The effluent is passed to a distillation zone to separate a gas fraction, gasoline type engine fuel, gas oil, and a fraction which is heavier than the gas oil (col. 3, lines 33-38), i.e. a residual fraction including a vacuum residue fraction (col. 13, lines 22-26). This is further evidence that the residual effluent from ebullated bed hydroconversion of vacuum residual range feed includes vacuum residue.

With respect to claims 31, Colyar and Higashi teach the limitations of claims 1 and 4 above. Higashi teaches obtaining effluent having e.g. 0.3% sulfur (Table 3). However, neither Colyar nor Higashi expressly teach the sulfur content of the fuel oil range portion of the product, specifically wherein the deasphalted oil ebullated bed hydrocracking reactor produces a fuel oil range product having a sulfur content of less than 0.75%. 
However, the same deasphalted oil feed may be treated with a series of fixed bed hydrotreating (including desulfurization) and ebullated-bed hydrocracking with overlapping conditions, thus the same sulfur removal is expected. Additionally, it would have been within the skill of the ordinary artisan at the time of invention to select the catalyst, operating conditions, and number of reactors within the disclosure of Colyar, Higashi and Morel to achieve the desired quality product, including such that a product having the desired sulfur content is achieved.

With respect to claim 32, Colyar and Higashi teach the limitations of claims 1 and 4 above. Colyar teaches producing asphalt hydrocracking effluent having a sulfur content of 2100 
As previously shown, the two beds operate to treat the same feed with the same or overlapping conditions in the same reactor. Therefore, the same sulfur removal is expected. It would have been within the skill of the ordinary artisan at the time of invention to select the catalyst, operating conditions, and number of reactors within the disclosure of Colyar and Morel to achieve the desired quality product, including such that a product having the desired sulfur content is achieved. 

With respect to claim 33, Colyar teaches wherein process is capable of an overall residue conversion, of the non-deasphalted oil fraction, in the range of 80-90 wt. % (abstract) or an overall residue conversion of greater than 80 wt.% (claim 4) and overall deasphalted oil conversion of up to 100%.
	
	With respect to claim 34, Colyar teaches wherein the solvent used in the solvent deasphalting is a light hydrocarbon containing from 3 to 7 carbon atoms (0035-0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771